USCA11 Case: 19-15106      Date Filed: 09/07/2022   Page: 1 of 35




                                                      [PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 19-15106
                   ____________________

UNITED STATES OF AMERICA,
                               Plaintiff-Appellee-Cross Appellant,
versus
MACK DOAK,
                                            Defendant-Appellant,
JAYCEE DOAK,
                            Defendant-Appellant-Cross Appellee.
                   ____________________

          Appeals from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:18-cr-00242-KD-B-1
                    ____________________
USCA11 Case: 19-15106        Date Filed: 09/07/2022      Page: 2 of 35




2                       Opinion of the Court                 19-15106


Before GRANT, LUCK, and HULL, Circuit Judges.
GRANT, Circuit Judge:
        Mack Doak was convicted by a jury of transporting his three
adopted daughters across state lines so that he could sexually abuse
them. From the time he adopted the girls until family members
finally reported him five years later he subjected them to relentless
abuse.
        Mack’s wife Jaycee knew what he was doing. Her adopted
daughters confided in her after Mack abused them, but she refused
to help. She denied their allegations. She also yelled at the girls,
blamed them for the abuse, and helped Mack travel across the
country to keep his acts hidden. The jury convicted her of aiding
and abetting.
        The Doaks make an across-the-board effort to challenge
their convictions, claiming that their indictment was flawed and
that several evidentiary errors infected the trial. Mack also
challenges the district court’s restitution calculation and its finding
that he could afford a special assessment. On cross-appeal, the
government argues that Jaycee’s sentence—the statutory
minimum—was substantively unreasonable. Other than the
restitution order, which we partially vacate, we affirm the Doaks’
convictions and sentences.
                                   I.
        The tragic history of the Doak family began in Rhode Island,
where 27-year-old Mack Doak met 18-year-old Jaycee Thet.
USCA11 Case: 19-15106          Date Filed: 09/07/2022      Page: 3 of 35




19-15106                 Opinion of the Court                           3

Despite the age gap, the two began a romantic relationship. Mack’s
interests, however, extended beyond Jaycee. While at work as a
city bus driver, he had his eyes set on one of his regular passengers:
14-year-old Nicole. 1 Mack eventually introduced himself to Nicole
and became very attentive, lavishing her with gifts on Valentine’s
Day and taking her to Boston for dinner. Nicole (unaware of
Mack’s relationship with Jaycee) came to believe that she was
Mack’s girlfriend—and that she owed him physical intimacy. She
began having sex with him almost every time they met, but then
Jaycee and Nicole learned about each other. Mack told Jaycee that
he planned to leave her for 14-year-old Nicole, but Jaycee got
Nicole’s father involved. Nicole ended her relationship with Mack,
but she never reported Mack to the police. Around the same time,
Jaycee gave birth to the couple’s first daughter.
       Meanwhile, Mack also used his relationship with Jaycee to
get closer to her younger sister Natalie, who was in elementary
school. After Natalie turned ten or eleven, Mack began groping
her—constantly touching “anything that he could”—including her
breasts, her buttocks, and her genitals. The abuse progressed over
several years until one day, when Natalie was laying on the couch
sick, he offered to rub a balm on her back. As he was applying the
balm, he tried to pull down her pants. When Natalie, who was 12
or 13 years old, asked Mack what he was doing he told her to be


1The victims’ names were changed at trial to protect their privacy, and we
adopt those same pseudonyms.
USCA11 Case: 19-15106       Date Filed: 09/07/2022     Page: 4 of 35




4                      Opinion of the Court                19-15106

quiet. He pulled down her pants and raped her. She kept silent
and told no one for years.
       Not long after he raped her little sister, Mack married Jaycee
and they moved to Rosharon, Texas with Jaycee’s family. Natalie
moved with them, but she did not remain silent indefinitely.
Nearly a decade after the move, Natalie told her family that Mack
had abused her, confronting Mack directly in the process. Jaycee,
however, leapt to Mack’s defense, and threatened that if Natalie
reported him to the police, she would report her for stealing
scratch-off lottery tickets from Jaycee and Mack’s store. Natalie
backed down.
       Around that same time, Mack and Jaycee adopted six
siblings, including three girls who became victims: Brenda (11),
Laura (9), and Leah (6). Right after the children moved in with
their new parents, Mack started “touching” both Brenda and Laura.
       The abuse was abhorrent. Laura remembers that one night,
as she slept next to Brenda, she woke up to Mack touching her
genitals. Mack stripped her naked, and Laura felt him push his
hand “inside [her] body.” The assault was so “scary” that Laura
kept silent and tried to forget about it. On another night, Brenda
awoke to Mack touching her, pulling down her pants, and raping
her. He held her down and ignored her pleas for him to stop.
Jaycee came to the door. When she opened it, she saw that Mack
and Brenda were naked from the waist down. When Brenda told
Jaycee that Mack had been raping her, she promised that she would
“handle it” and everything would be fine.
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 5 of 35




19-15106               Opinion of the Court                       5

       Everything was not fine, and Jaycee apparently knew it. She
confided in her sister-in-law Donna that she and Mack had gotten
into an argument and that he had packed his bags and left to live
with a friend in Alabama. Jaycee also said that she had found a pair
of “wet” underwear in the laundry belonging to Brenda. Donna
urged Jaycee to seek medical treatment for Brenda and to report
the abuse. Jaycee told Donna the next day that she made the
appointment.
       But when Donna checked in with Jaycee later, Jaycee had
changed her tune. She told Donna that she now doubted Brenda
because of her “disability” (Brenda struggled to read and write) and
told Donna that she planned to go to Alabama to help Mack find a
place to open a donut shop. That seemed odd to Donna because
of an earlier conversation with Mack, who had told her after he
started receiving government benefits to support his adopted
children, “Oh, since I got the kids, I don’t need to work anymore.”
Jaycee never reported the abuse. For a long time, neither did
Donna.
       Around that same time, Jaycee called her brother (Donna’s
husband) telling him that Mack had a gun and was about to commit
suicide. When he rushed to the house to talk Mack down, Mack
admitted that “he had done something really bad and he would not
go to jail for it.”
       He did not go to jail then. Nor did he kill himself. Instead,
the Doaks quickly moved away from Jaycee’s family to Butler,
Alabama. In their new home, Jaycee’s treatment of Brenda
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 6 of 35




6                      Opinion of the Court               19-15106

deteriorated. She began hitting her and calling her a “ho” and a
“slut.” Brenda was no more than 13 years old.
        Within a year, the family moved again, this time to Florida.
The abuse continued. Mack followed Brenda to the laundry room,
pulled down her pants, and raped her. Brenda again asked Jaycee
for help. This time Jaycee did not comfort Brenda; instead, she
insisted that she was lying and that her “disability” was “playing
tricks” on her.
        Mack often used the Doaks’ bedroom for cover. It was off
limits for the children (unless they were with Mack of course) and
both Brenda and the girls’ brother Eddie noticed that Mack would
call Laura or Leah to the bedroom and then play music loudly.
Brenda recognized the tactic from her own experience and feared
that Mack was also abusing her little sisters.
        He was. Laura testified that Mack once called her to his
room and locked the door behind her. He then touched her
“private area” and, as Laura testified, put his penis “inside [her]
private part.” Mack also touched the younger girls while they were
doing the dishes, and once woke Leah and penetrated her with his
finger. All three of the girls told Jaycee about Mack’s abuse. When
they did, Jaycee had an argument with Mack—but the sexual abuse
continued. And instead of helping the girls, Jaycee became “more
strict,” yelling at them and hitting them.
        Two years after they arrived in Florida, it was time to move
again, this time to Thomasville, Alabama. Mack’s abuses
continued. Leah, the youngest sister of the three, testified that he
would touch her in the kitchen and call her to his bedroom where
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 7 of 35




19-15106               Opinion of the Court                       7

he would force her to have sex with him. And Laura recalled that
one day, early in the morning, Mack picked her up and put her on
the washer or the dryer in the laundry room. He took off her bra
and began touching her breasts. This time her younger brother
Eddie walked in. Eddie remembered seeing Mack with his pants
down, one hand on Laura’s thigh and another on her genitals.
Mack told Eddie to go back to sleep. Eddie complied; he testified
that he “would have been hurt if [he] didn’t listen.” Mack told him
to forget what he’d seen, and he stayed quiet. His fears were well-
founded; at least one time Mack gave Eddie a “hard slap” on the
face, and Jaycee sometimes hit him with a wooden spoon.
       Mack also abused Brenda in Thomasville. He woke her and
ordered her to do laundry in his room, but instead he raped her.
Brenda went to Jaycee again. But Jaycee again dismissed her,
accusing her of lying and calling her names. She also hit her. When
a teacher’s aide at school noticed the bruises on Brenda’s arms and
asked her what had happened, Brenda revealed that Jaycee had hit
her. The very next day the family left for Monroeville, Alabama;
they had been in Thomasville for less than a year.
       After the move, nothing changed. Mack raped Brenda in the
house’s storage room when she was putting away groceries, and
again when she was doing laundry. He called Laura to his room
and, as Laura said, his “private area went into mine.” Mack
continued to “force [Leah] to have sex with him.” Laura again told
Jaycee about the abuse. At first Jaycee assured Laura that she
would be okay, but that attitude did not last; instead she hit Laura
and otherwise treated her poorly.
USCA11 Case: 19-15106       Date Filed: 09/07/2022   Page: 8 of 35




8                     Opinion of the Court                19-15106

       The family also took two trips while they lived in
Monroeville. On the first, to Cambodia, Mack and Jaycee brought
Brenda, who was told that one purpose of the trip was to marry
her to one of Mack’s cousins. No marriage plans were set. But
Mack caught her alone while she was getting dressed and began
groping her. That time Brenda escaped; she managed to leave
“really quick because the door was still open.”
       The second trip was to Rhode Island, a visit to extended
family. The Doaks’ large van was set up with a mattress in the very
back behind rows of seating for the rest of the family. Mack took
advantage of the long drive to abuse the girls. He inappropriately
touched Brenda while they were sitting in the back seat, and he
brought Laura back to the mattress and groped her. After they
arrived in Rhode Island, Mack also grabbed Brenda’s pubic area
while the two were alone in a hotel elevator.
       The abuse continued when they returned to Alabama.
Mack raped Brenda; Brenda told Jaycee; and Jaycee did nothing.
“[T]ired of being sexually touched and abused,” Brenda finally told
another family member—Jaycee’s brother, Lay Thet. Jaycee’s
family held a meeting and decided to put up cameras in the Doaks’
house. Not long after, the family reported the abuse to the police,
who arrested both Mack and Jaycee. As part of the investigation,
police recovered a semen-stained mat from the Doaks’ house. The
mat contained DNA traceable to Mack and Brenda, but not to
Laura or Leah.
       Mack was charged with six counts of transporting children
with the intent that they “engage in sexual activity for which any
USCA11 Case: 19-15106        Date Filed: 09/07/2022       Page: 9 of 35




19-15106                Opinion of the Court                              9

person can be charged with a criminal offense,” in violation of 18
U.S.C. § 2423(a). Jaycee was charged with aiding and abetting that
activity. See 18 U.S.C. § 2. The indictment also charged Mack with
three counts of aggravated sexual abuse under 18 U.S.C. § 2241(c),
specifically crossing a state line “with intent to engage in a sexual
act” with a child under the age of 12. The indictment included two
charts, listing the different trips involving “Victim 1” Brenda,
“Victim 2” Laura, and “Victim 3” Leah:
18 U.S.C. § 2423(a) Transportation of minors
 Count Date               Individual   Transportation of Minor
 1     August 2014        Victim 1     From Butler, Alabama to Florida.
                          Victim 2
                          Victim 3
 2      November 2016     Victim 1     From Florida to Thomasville,
                          Victim 2     Alabama.
                          Victim 3
 3      November 2017     Victim 1     From Monroeville, Alabama to
                                       Cambodia.
 4      December 2017     Victim 1     From Cambodia to Monroeville,
                                       Alabama.
 5      December 2017     Victim 1     From Monroeville, Alabama to
                          Victim 2     Rhode Island.
                          Victim 3
 6      December 2018     Victim 1     From Rhode Island to
                          Victim 2     Monroeville, Alabama.
                          Victim 3
USCA11 Case: 19-15106        Date Filed: 09/07/2022      Page: 10 of 35




10                       Opinion of the Court                  19-15106

18 U.S.C. § 2241(c) Aggravated sexual abuse
 Count   Date              Person     Travel by Defendant
 7       August 2014       Victim 2   From Butler, Alabama to Florida.
 8       August 2014       Victim 3   From Butler, Alabama to Florida.
 9       November 2016     Victim 3   From Florida to Thomasville,
                                      Alabama.


        Before trial, the district court explained how it would
instruct the jury to assess Mack’s intent under § 2423(a). The court
proposed referring the jury to Alabama laws that criminalized the
sexual abuse Mack intended during each covered trip to inflict on
the girls. Mack objected, arguing that “the Alabama offenses had
varying degrees and that he had not received notice of which
degree the court intended to instruct the jury on.” The
government responded with its own last-minute proposal,
announcing that it would not rely on Alabama law. Instead, it
planned to rely on 18 U.S.C. § 2423(b), which outlawed “Travel
With Intent To Engage in Illicit Sexual Conduct,” and § 2423(c),
which barred “Engaging in Illicit Sexual Conduct in Foreign
Places,” to identify the criminal sexual abuse that Mack had
intended to inflict on the girls. The Doaks did not object to that
proposal.
        At trial, the girls and other family members testified about
Mack raping and sexually abusing the girls, as well as Jaycee’s role
in concealing the abuse. The jury convicted both Mack and Jaycee
of all counts. The district court sentenced each of them to 10 years’
imprisonment for the transportation offenses, and Mack received
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 11 of 35




19-15106               Opinion of the Court                       11

an additional 30 years’ imprisonment for the aggravated-sexual-
assault offenses. The court also ordered them to pay $150,000 in
restitution to a conservatorship for the victims’ future therapy and
$75,000 in restitution to Jaycee’s sister Natalie to cover the costs
that she had accrued during 18 months of caring for the children.
Finally, the court imposed a special assessment of $30,900 on Mack,
and of $25,600 on Jaycee.
        The Doaks appeal their convictions, and Mack challenges
the restitution order and his special assessment. For its part, the
government challenges Jaycee’s sentence as unreasonably low.
                                 II.
        The Doaks begin with their indictment. They argue that the
charges against Mack for transporting the girls (the § 2423(a)
offenses) must be dismissed because the government forgot to
include in the indictment the statutes criminalizing the sexual
abuse that Mack intended to commit. It was not enough, they say,
to charge Mack with a general intent to commit criminal sexual
abuse. The indictment needed to refer to specific sex-abuse
statutes to inform the Doaks of the accusations Mack faced.
        The Doaks also argue that the government only made things
worse when it tried to select specific sex-abuse statutes. The two
statutes that the government eventually picked, they say, did not
criminalize sexual abuse at all—but only banned travel motivated
by illicit sex. In their view, the government ended up charging
Mack with transporting the girls with an intent to have them
illegally travel—which, at least under § 2423(a), is no crime at all.
But neither argument holds up.
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 12 of 35




12                     Opinion of the Court                19-15106

                                  A.
        When a defendant challenges the sufficiency of an
indictment, our review is de novo. United States v. Steele, 178 F.3d
1230, 1233 (11th Cir. 1999). An indictment is sufficient if it “(1)
presents the essential elements of the charged offense, (2) notifies
the accused of the charges to be defended against, and (3) enables
the accused to rely upon a judgment under the indictment as a bar
against double jeopardy for any subsequent prosecution for the
same offense.” United States v. Wayerski, 624 F.3d 1342, 1349
(11th Cir. 2010) (quotation omitted). These requirements derive
from “the Sixth Amendment’s guarantee of notice to the accused
of the nature and the cause of the accusation, and the Fifth
Amendment’s assurance that a grand jury will return an indictment
only when it finds probable cause for all elements of the crime.”
Id. Simplicity is acceptable; an indictment is constitutionally
sufficient when it “tracks the wording of the statute, as long as the
language sets forth the essential elements of the crime.” Id. at 1350
(quoting United States v. Ndiaye, 434 F.3d 1270, 1299 (11th Cir.
2006)).
        The Doaks argue that their indictment fails two of these
requirements. First, they argue that the government omitted an
essential element of the offense of transporting the girls for sexual
activity: the independent statutes that criminalize the sexual
activity Mack intended to commit. See 18 U.S.C. § 2423(a). The
Doaks say that the statutory language about intent is too broad on
its own because it “encompasses a multitude of crimes.” Second,
the Doaks argue that omitting the sexual-abuse statutes also
USCA11 Case: 19-15106      Date Filed: 09/07/2022     Page: 13 of 35




19-15106               Opinion of the Court                      13

deprived them of notice of the charges they faced. Neither
challenge succeeds.
       To start, the Doaks’ indictment included all the statutory
elements when it charged Mack for transporting the girls with the
intent to sexually abuse them. It alleged that Mack “[1] knowingly
[2] transported an individual who had not attained the age of 18
years [3] in interstate and foreign commerce, with [4] intent that
such individual engage in sexual activity for which any person can
be charged with a criminal offense.” See id.
       The critical question, then, is whether the statutes
criminalizing the intended sexual activity are themselves additional
elements or only means of proving the element of intent. We must
draw this distinction because an indictment need not provide those
facts showing which particular path the defendant took to commit
a crime—what it must do is include the elements of the crime itself.
Wayerski, 624 F.3d at 1350. The elements are required, in other
words, but the means are not (at least for sufficiency purposes).
Indeed, it is not unusual that “several possible sets of underlying
brute facts” could satisfy an element of a crime. United States v.
Jockisch, 857 F.3d 1122, 1127 (11th Cir. 2017) (quotation omitted).
       We confronted substantially the same issue in United States
v. Jockisch. There the defendant was charged with attempting to
persuade a minor to engage in “any sexual activity for which any
person can be charged with a criminal offense.” Id. at 1124 & n.1;
see 18 U.S.C. § 2422(b). Jockisch argued that the jury needed to
unanimously agree on which state criminal offense he had
attempted to violate because that crime was an element of the
USCA11 Case: 19-15106      Date Filed: 09/07/2022    Page: 14 of 35




14                     Opinion of the Court               19-15106

enticement offense. Jockisch, 857 F.3d at 1127. We disagreed,
explaining that the state offenses were only means of showing that
the pursued sexual activity was criminal. Id. at 1131. The jury did
not need to be “absolutely sure which precise sex act” the
defendant “would have actually pursued”; it only needed to be able
to “reasonably infer that any of these acts would have been
unlawful.” Id. The element was criminal sexual activity as a
general category, and the specific state statutes were only means
by which the jury could identify that the sexual activity was
criminal.
       The same is true here. The intent language in the § 2423(a)
transport-for-sexual-activity offense mirrors the wording of the
§ 2422(b) enticement offense. And like in Jockisch, the Doaks’
convictions turned on whether Mack intended the girls to commit
some criminal sexual act—not whether he ultimately forced them
to commit one specific criminal sex act or another. Id. at 1128–29.
There were plenty of means of violating the two statutes, and the
government did not omit an element of the offense by failing to list
every possible law forbidding the sexual acts that Mack had in
mind.
       There were, of course, many such laws. Sexual activity with
children is banned under numerous federal and state criminal
statutes. It is, to be more plain, never allowed, and that fact is
broadly understood. Florida, Alabama, and Rhode Island, the
States where Mack’s conduct took place, criminalize sexual
intercourse with—or rape of—young children. See Ala. Code
§ 13A-6-61(a)(3) (under 12); Ala. Code § 13A-6-62 (under 16); Fla.
USCA11 Case: 19-15106      Date Filed: 09/07/2022     Page: 15 of 35




19-15106               Opinion of the Court                      15

Stat. § 794.011; R.I. Gen. Laws § 11-37-8.1 (under 14); R.I. Gen.
Laws § 11-37-6 (14 to 16 if assailant over 18). And all three States
also criminalize sexually touching children’s genitals or digitally
penetrating them. Ala. Code § 13A-6-67(a)(2) (under 16); Fla. Stat.
§ 800.04(5) (under 16); R.I. Gen. Laws § 11-37-8.3 (under 14); R.I.
Gen. Laws § 11-37-4(2) (sexual contact using force, surprise, or
coercion). Because all of these independently illegal acts are means
of satisfying the same element—intent to criminally sexually abuse
a minor—including the statutory language in the indictment was
enough.
        Even so, the Doaks argue, the indictment should still be
dismissed because omitting those statutes left them without notice
of the nature of the intent accusation against Mack. When we
assess an indictment to decide whether it provided sufficient
notice, we read it “as a whole” and give it “a common sense
construction.” United States v. Phillips, 4 F.4th 1171, 1176 (11th
Cir. 2021) (quotation omitted).
        We see no such ambiguity here. When the indictment
charged the Doaks with transporting the girls to engage in illegal
sexual activity, it listed six trips between Alabama, Florida,
Cambodia, and Rhode Island; the dates of each trip; and the victims
Mack transported. See 18 U.S.C. § 2423(a). Mack was also charged
with crossing state lines on two of those same trips with the intent
to engage in a sexual act with the two younger girls. Read as a
whole, the indictment divulged the key detail about the criminal
sexual activity at issue—that Mack intended to sexually abuse the
girls himself. The Doaks were fully informed that Mack was
USCA11 Case: 19-15106       Date Filed: 09/07/2022     Page: 16 of 35




16                     Opinion of the Court                 19-15106

accused of transporting his adopted daughters with the intent to
sexually abuse them and that Jaycee was accused of aiding and
abetting that transport. The Doaks were on notice that Mack’s
sexual interest in and abuse of his adopted daughters underpinned
the charges against them.
        To be sure, it is best practice to include the statutes
criminalizing the sexual activity that the defendant planned to
inflict on the transported child. See, e.g., United States v.
Nicholson, 24 F.4th 1341, 1349 (11th Cir. 2022) (indictment citing
Florida and North Carolina sex crimes statutes). That best practice
was not followed here. Even so, the indictment was detailed
enough to notify the Doaks of the charges against them.
                                  B.
        The Doaks also claim to have found a jurisdictional flaw in
the indictment. The government, they say, failed to state an
offense against them because it used a statute that prohibits “travel
with intent to engage in illicit sexual conduct” and one that bars
“engaging in illicit sexual conduct in foreign places” to identify the
unlawful sexual activities Mack intended to commit when he
transported the girls in violation of § 2423(a). See 18 U.S.C.
§ 2423(b), (c). The Doaks argue that instead of banning
“prostitution or sexual activity” those statutes criminalize only
travel. In their view, that means the indictment not only failed to
charge Mack with intending to sexually abuse the girls, but also
charged Mack with no crime at all.
        Though the Doaks failed to raise this issue below, we review
the claim de novo because it challenges our subject matter
USCA11 Case: 19-15106       Date Filed: 09/07/2022     Page: 17 of 35




19-15106               Opinion of the Court                        17

jurisdiction. United States v. Grimon, 923 F.3d 1302, 1305 (11th
Cir. 2019).
       A district court lacks subject matter jurisdiction over an
indictment only when it “alleges facts that conclusively negate the
existence of any offense against the laws of the United States.”
United States v. Leonard, 4 F.4th 1134, 1142 (11th Cir. 2021)
(alteration adopted and quotation omitted). That occurs “when
the alleged crime simply did not exist in the United States Code;
when the conduct alleged undoubtedly fell outside the sweep of
the cited statute; and where the violation was of a regulation that
was not intended to be a law for purposes of criminal liability.” Id.
(quotations omitted). The Doaks claim that their indictment fails
on the first ground.
       It does not, for the very plain reason that it does not include
the statutory provisions that the Doaks complain render it
insufficient to charge a federal crime. In fact, the Doaks’ complaint
about the indictment all along has been that it omitted the
underlying statutes. And because those statutes were omitted, the
jurisdictional argument that they were wrongly included in the
indictment cannot succeed. “So long as the conduct described in
the indictment is a criminal offense,” even the complete “omission
of an element does not vitiate jurisdiction.” United States v.
Moore, 954 F.3d 1322, 1336 (11th Cir. 2020). Because the § 2423(a)
portion of the indictment properly charged a federal crime, the
Doaks’ jurisdictional challenge falls short. See id. at 1334.
USCA11 Case: 19-15106      Date Filed: 09/07/2022    Page: 18 of 35




18                    Opinion of the Court                19-15106

                                III.
        Moving past the indictment, the Doaks challenge the
sufficiency of the evidence. They both say that Mack had innocent
intent when the family traveled between Alabama and Florida, and
when he brought his adopted daughters along with him on the trips
to Florida, Alabama, Cambodia, and Rhode Island. For her part,
Jaycee argues that even if Mack had a “hidden purpose” of sexually
abusing the girls, she was merely traveling with her family;
according to her, the government failed to prove that she “wished”
Mack would “succeed” in abusing their adopted daughters. These
sufficiency arguments fail.
                                A.
        We review de novo whether sufficient evidence supports a
conviction. See United States v. Farley, 607 F.3d 1294, 1333 (11th
Cir. 2010). We resolve “all reasonable inferences in favor of the
verdict” and consider the evidence “in the light most favorable to
the government.” Id. (quotation omitted). And the evidence is
insufficient only if “no reasonable trier of fact could find guilt
beyond a reasonable doubt.” Id.
        To establish intent, the government had to prove that
Mack’s motive or purpose for traveling (the § 2241(c) offenses) and
for bringing the girls along on the different trips (the § 2423(a)
transport offenses) was to sexually abuse them. See Nicholson, 24
F.4th at 1349–50; Farley, 607 F.3d at 1335. That “illicit behavior
must be one of the purposes motivating the interstate
transportation”; it “need not be the dominant purpose,” but it
“may not be merely incidental to the trip.” United States v.
USCA11 Case: 19-15106       Date Filed: 09/07/2022     Page: 19 of 35




19-15106               Opinion of the Court                        19

Perkins, 948 F.3d 936, 939 (8th Cir. 2020) (quotation omitted).
Further, an alternative “plausible innocent explanation” is not
enough to prove that the conduct was not motivated by illicit
sexual activity. Farley, 607 F.3d at 1335.
        The Doaks argue that the government cut corners by
presenting evidence of Mack’s regular “sex with minors who lived
in his home” alongside unrelated evidence that the family went on
a few trips. In their view, nothing “linked the family’s travel to the
alleged sexual abuse.” In fact, they say, the “overwhelming
evidence revealed that the purpose of the travel was financial or
social.”
        Although the Doaks have offered other reasons for their
travels—say, to open a new business in Florida or to visit family in
Rhode Island—the jury could have readily concluded that Mack
intended to bring the girls along so that he could sexually abuse
them. Unsurprisingly, defendants charged with traveling to have
sex with children in violation of § 2241(c) are often able to produce
innocent purposes for their trips; Mack cannot elude liability by
claiming that he had other reasons for traveling. See id. The
question is whether Mack’s actions were motivated, at least in part,
by his desire to sexually abuse the girls.
        Starting with the three charges that Mack moved to facilitate
the sexual abuse of the younger girls, sufficient evidence establishes
that Mack moved the family between Alabama and Florida to keep
his abuse concealed. See 18 U.S.C. § 2241(c). Before Mack and
Jaycee adopted the girls, the couple had lived in Rosharon, Texas
for around a decade. But when Mack began sexually abusing the
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 20 of 35




20                     Opinion of the Court                19-15106

girls, he also began to frequently uproot the family. Several of the
moves coincided with an imminent possibility that his sexual abuse
would be exposed. For example, as soon as Jaycee found out that
Mack was raping the girls—and discussed the issue with her sister-
in-law—the Doaks moved to Alabama, away from Jaycee’s family
in Texas. And the day after Brenda’s teacher started asking
questions about bruises on Brenda’s arm, the family moved from
Thomasville, Alabama to Monroeville, Alabama.
        The jury surely could have concluded that Mack moved to
keep his adopted daughters isolated and avoid detection. Moving,
paired with other harsh treatment, kept them silent. Jaycee, for
example, verbally and physically abused the girls, escalating her
mistreatment whenever the girls asked her to protect them from
the abuse. A reasonable jury could identify the pattern and
conclude that staying on the move was part of Mack’s plan to
sexually abuse the girls. See United States v. Foster, 878 F.3d 1297,
1305 (11th Cir. 2018).
        The charges that Mack transported the girls with the intent
to sexually abuse them referenced a broader set of trips, including
a short trip over Christmas to visit family in Rhode Island and the
trip to Cambodia. Because § 2423(a) is a transport offense, not a
travel offense, we ask why Mack brought the girls on the trips, not
why he planned the trips in the first place. So even if Mack can
provide innocent reasons for taking the trips, we consider all
aspects of his intent in bringing the girls along with him.
        And here Mack’s consistent desire to sexually abuse the girls
provides the answer. See Nicholson, 24 F.4th at 1349–50. The
USCA11 Case: 19-15106      Date Filed: 09/07/2022    Page: 21 of 35




19-15106               Opinion of the Court                      21

evidence leaves no doubt that Mack dominated the girls’ lives and
coerced them into situations where he could sexually abuse them.
Sometimes he called them into his bedroom and played loud music
to disguise the fact that he was raping them. He would follow
them into the laundry room or the storage room and rape them
there too. Indeed, the jury heard evidence that he groped the girls
wherever he could—in the kitchen as they washed dishes, in the
back seat of the family van, and even in a public elevator.
        A reasonable jury could easily conclude that Mack kept the
girls close by so that he could abuse them on demand. And it
follows that Mack brought the girls with him on the various trips
to have them accessible when he wanted to grope or rape them.
The jury had sufficient evidence to convict Mack of traveling and
bringing the girls with him to sexually abuse them.
                                 B.
        Jaycee separately challenges the sufficiency of the evidence
of her intent to aid and abet Mack’s violation of § 2423(a). Under
18 U.S.C. § 2, a person who aids and abets a criminal act can “be
found guilty as a principal.” United States v. Sosa, 777 F.3d 1279,
1292 (11th Cir. 2015) (quotation omitted). But such criminal
liability follows only if she “contributed to and furthered the
offense” and “intended to aid in its commission.” Id. Jaycee does
not dispute that she helped Mack transport the girls on their trips.
But she claims that she did not intend to help Mack violate
§ 2423(a)—she says she disapproved of his rampant sexual abuse.
        But it does not matter whether Jaycee participated in the
trips “with a happy heart” or with “a sense of foreboding.”
USCA11 Case: 19-15106       Date Filed: 09/07/2022     Page: 22 of 35




22                     Opinion of the Court                 19-15106

Rosemond v. United States, 572 U.S. 65, 80 (2014). For “purposes
of aiding and abetting law, a person who actively participates in a
criminal scheme knowing its extent and character intends that
scheme’s commission.” Id. at 77.
       Jaycee does not dispute that she knew that Mack
consistently abused the girls or that it started as soon as the Doaks
adopted them. In Texas, she interrupted Mack raping Brenda in
the girls’ bedroom. And while the Doaks lived in Florida and
Alabama, Brenda asked Jaycee for help more than once after Mack
raped her. Laura and Leah also shared with Jaycee that Mack was
raping them. It follows that a reasonable jury could conclude from
this evidence that Jaycee knew that one reason Mack brought the
girls with him on the various trips was to sexually abuse them. Cf.
Nicholson, 24 F.4th at 1349–50. And despite knowing what the
girls would suffer, she helped Mack transport them anyway.
       What’s more, Jaycee was no passive observer. A reasonable
jury could easily conclude that Jaycee helped Mack keep his abuse
a secret. She began abusing the girls herself—not sexually, it’s true,
but physically and verbally. She hit the girls, and called them
derogatory, sexualized names. She silenced them to conceal the
sexual abuse. Though Jaycee may have argued with Mack on a few
occasions and she almost took Brenda to the doctor after talking
with her sister-in-law—in the end, she refused to help. The
evidence of her initial resistance is not enough to preclude the jury
from finding that she acted with intent. See United States v.
Hurley, 755 F.2d 788, 790 (11th Cir. 1985) (proof of other acts can
USCA11 Case: 19-15106      Date Filed: 09/07/2022     Page: 23 of 35




19-15106               Opinion of the Court                      23

reveal a lack of intent). The evidence, in short, was sufficient to
support her conviction for aiding and abetting Mack’s abuse.
                                 IV.
        The Doaks also argue that the district court mishandled
several evidentiary issues. The court refused to admit evidence
that Jaycee’s adult brother Lay also had sex with Brenda. It allowed
expert testimony from an FBI forensic interviewer on debriefing
children suspected of suffering sexual abuse. It admitted a video of
Mack slapping Eddie to show that the Doaks used violence to
silence the children and keep Mack’s sexual abuse secret. Even if
these errors were individually harmless, they say, the cumulative
effect warrants reversal. But none of those evidentiary decisions,
in isolation or together, amount to reversible error.
                                  A.
        The Doaks say that the district court should have allowed
them to present evidence that Mack was not the true abuser. Their
theory of the case was that family members had fabricated the
sexual abuse allegations against Mack. Physical differences
between the girls would show, they asserted, that only Brenda had
experienced vaginal intercourse, and they wanted to admit
testimony that Lay, Jaycee’s brother, was her abuser. See United
States v. Culver, 598 F.3d 740, 749 (11th Cir. 2010).
        Under Federal Rule of Evidence 412, “evidence offered to
prove that a victim engaged in other sexual behavior” is generally
inadmissible. Fed. R. Evid. 412(a)(1). But exceptions apply,
including for “evidence whose exclusion would violate the
USCA11 Case: 19-15106           Date Filed: 09/07/2022         Page: 24 of 35




24                         Opinion of the Court                      19-15106

defendant’s constitutional rights.” Fed. R. Evid. 412(b)(1)(C). 2
Defendants have a right “under the Fifth and Sixth Amendments to
introduce evidence in their defense.” Culver, 598 F.3d at 749
(quotation omitted). And while the district court retains “wide
latitude to impose reasonable limits on testimony” based on
concerns such as “harassment, prejudice, [or] confusion of the
issues,” those restrictions may not be “arbitrary or
disproportionate to the purposes they are designed to serve.” Id.
(alterations adopted and quotations omitted). We review a district
court’s application of Rule 412 for an abuse of discretion. Id.
       Lay’s sexual relationship with Brenda, the Doaks say, would
have revealed why cameras were put up in the house and why Lay
went to the police and accused Mack of sexual abuse—to get Mack
out of the way and to conceal his own acts of statutory rape. Mack
also introduced evidence that, of the three sisters, only Brenda’s
hymen was not intact. The purpose of this evidence was to suggest
that only she had had vaginal intercourse. Mack wanted to



2 Mack also argues that he was entitled to introduce the evidence that Lay had
sex with Brenda to explain why her hymen was not intact under Rule
412(b)(1)(A), which permits “evidence of specific instances of a victim’s sexual
behavior, if offered to prove that someone other than the defendant was the
source of semen, injury, or other physical evidence.” But the exception applies
only when the government has “directly or indirectly asserted” that certain
“physical evidence originated with the accused.” Fed. R. Evid. 412 advisory
committee’s note to 1994 amendment. Here the government did not even
introduce the physical examinations of the three girls—Mack did. Mack
cannot fit the evidence through this exception.
USCA11 Case: 19-15106      Date Filed: 09/07/2022    Page: 25 of 35




19-15106               Opinion of the Court                      25

emphasize the story that Lay was the real abuser; he had not
demonstrated a sexual interest in the younger sisters.
        We need not decide whether the district court erred
excluding the evidence, because at most it was only a harmless
error. To demonstrate the harmlessness of a constitutional error,
the government must prove “beyond a reasonable doubt that the
error complained of did not contribute to the verdict obtained.”
United States v. Pon, 963 F.3d 1207, 1227 (11th Cir. 2020) (quoting
Chapman v. California, 386 U.S. 18, 22 (1967)). If the government
leaves us “firmly convinced that the evidence of guilt was so
overwhelming that the trier of fact would have reached the same
result without the tainted evidence,” then we will conclude that
the error was harmless. Cape v. Francis, 741 F.2d 1287, 1294–95
(11th Cir. 1984).
        A review of the record shows that any error here was indeed
harmless. For one, the district court did not keep the Doaks from
arguing that other family members had ulterior motives in
accusing Mack of sexual abuse. It even allowed them to introduce
the fact that “Lay had a sexual interest in Brenda.” It recognized
that they needed a chance to explain “why the cameras were
installed” at their home, and to support their claim that Lay both
falsely reported Mack to the police and influenced Brenda’s siblings
“to make the same allegations.” The court also allowed the Doaks
to question Natalie about Lay’s relationship with Brenda. When
she denied having any concerns, they impeached her using her text
messages, which showed that she was monitoring Lay’s
interactions with Brenda. Lay and Jaycee’s father also testified he
USCA11 Case: 19-15106        Date Filed: 09/07/2022      Page: 26 of 35




26                      Opinion of the Court                  19-15106

noticed Lay “sitting close by” Brenda and that Lay admitted having
“a sexual interest in Brenda.”
       The government also produced physical evidence
confirming that Mack had sexually abused the girls. A semen-
stained mat was traced to Mack and Brenda, confirming Brenda’s
testimony that Mack had raped her in the storage room. And the
jury heard evidence that discounted any suggestion by Mack that
the fact that Laura’s and Leah’s hymens were still intact meant
their testimony that they were raped was false. A physician (that
Mack called as a witness) noted that a child might believe that a
man was having sex with her if his penis was simply touching her
vaginal opening, rubbing against it, ejaculating against it, or slightly
entering it—none of which would necessarily break the hymen.
       The girls’ testimony of Mack’s repeated sexual abuse along
with the government’s other evidence leaves us no doubt that the
jury would have convicted the Doaks even if it had heard
testimony that Lay had also committed statutory rape against
Brenda. So even if it was error to exclude evidence that Lay had
sex with Brenda, the error was harmless.
                                 B.
       The Doaks also object to the FBI forensic interviewer’s
expert testimony. We review the district court’s decision to admit
expert testimony for abuse of discretion. United States v. Barton,
909 F.3d 1323, 1330 (11th Cir. 2018). The proponent of expert
testimony bears the burden of showing that its expert is qualified,
that the testimony is reliable, and that the explanations will help
the jury. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir.
USCA11 Case: 19-15106        Date Filed: 09/07/2022     Page: 27 of 35




19-15106                Opinion of the Court                        27

2004) (en banc). To be admissible, “proposed expert testimony
must be supported by appropriate validation—i.e., ‘good grounds,’
based on what is known.” Id. at 1261 (alterations adopted) (quoting
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590 (1993)).
When a witness relies on experience, she must (1) explain how it
leads to and supports the conclusion she has reached and (2) show
how it can be reasonably applied to the facts. Id. (citing Fed. R.
Evid. 702 advisory committee’s note to 2000 amendment).
       The Doaks claim that the expert’s testimony about how
“children disclose incidents of abuse” was not shown to be reliable
because she failed to explain how her experience supported her
opinions. They say that her testimony was not helpful to the
jury—that she only provided “common sense observations” and
that those observations prejudicially bolstered the girls’ credibility.
       We disagree. The expert witness explained the forensic-
interview process and described how children pulled out of
suspected sexual-abuse situations disclosed that information. Her
testimony about the process was reliable because she had handled
six thousand such interviews herself. Her firsthand experience
equipped her to identify trends in how children process abuse and
disclose it. Because her testimony described her experience
interviewing children suspected to be sex abuse victims, it offered
a reliable framework to provide to the jury.
       And it was a helpful framework, too. As the jurors prepared
to listen to Brenda, Laura, and Leah testify about being raped
repeatedly and suffering traumatic sex abuse, the expert testimony
provided context to help the jurors understand why the girls
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 28 of 35




28                     Opinion of the Court                19-15106

responded differently. See, e.g., United States v. Aungie, 4 F.4th
638, 645 (8th Cir. 2021). It helped the jurors assess why Brenda
disclosed the abuse almost immediately and only to Jaycee, and
why it took longer for the younger girls to ask for help.
        The Doaks’ last resort is to claim that the testimony was
prejudicial and should have been excluded under Rule 403. But as
explained above, the expert testimony helped the jury, and we
conclude that its benefit was not substantially outweighed by any
prejudicial effect it might have had. See Fed. R. Evid. 403. The
district court thus did not abuse its discretion when it admitted the
expert testimony.
                                  C.
        The district court also acted within its discretion when it
admitted a video of Mack slapping Eddie, the girls’ brother, to
show that “the children did not report the alleged sexual abuse
because they were afraid of physical and verbal abuse if they did
report.” Mack says the slap was an unrelated act, requiring
exclusion as improper character evidence under Rule 404(b) or as
unfairly prejudicial under Rule 403.
        The video was neither of those. For one thing, the
combination of threats and physical abuse the adopted children
suffered at the hands of the Doaks was “an integral and natural part
of an account of the crime” and were “necessary to complete the
story of the crime for the jury.” United States v. Edouard, 485 F.3d
1324, 1344 (11th Cir. 2007) (quotation omitted). It was not
character evidence. The physical abuse displayed in the video
helped explain why the Doaks’ adopted children felt threatened by
USCA11 Case: 19-15106        Date Filed: 09/07/2022      Page: 29 of 35




19-15106                Opinion of the Court                          29

Mack and Jaycee, which may have contributed to the years they
silently endured his sexual abuse. The video was thus admissible
despite the limits of Rule 404(b). And the district court’s proper
limiting instruction—admonishing the jury not to rely on it as
“evidence that they committed the acts charged in the
indictment”—cured any prejudice. See Barton, 909 F.3d at 1338.
                                   D.
        That leaves Mack’s claim that cumulative error infected the
trial. “We review the cumulative impact of trial errors de novo,
and reverse only if, in total, the non-reversible errors result in a
denial of the constitutional right to a fair trial.” United States v.
Maurya, 25 F.4th 829, 842 (11th Cir. 2022) (quotation omitted). But
only one (harmless) error remains at most, and a harmless error
alone cannot have rendered Mack’s trial unfair. Id.
                                   V.
        The parties also raise several challenges to the district court’s
sentencing decisions—the government to Jaycee’s term of
imprisonment, and Mack to various financial penalties and
assessments. We consider each below.
                                   A.
        The government argues that Jaycee’s sentence—the
statutory minimum—is substantively unreasonable. We review
the substantive reasonableness of a sentence for an abuse of
discretion. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.
2010) (en banc). A district court strays beyond the range of
reasonable sentences when, based on the 18 U.S.C. § 3553(a)
sentencing factors, it “(1) fails to afford consideration to relevant
USCA11 Case: 19-15106        Date Filed: 09/07/2022     Page: 30 of 35




30                      Opinion of the Court                 19-15106

factors that were due significant weight, (2) gives significant weight
to an improper or irrelevant factor, or (3) commits a clear error of
judgment in considering the proper factors.” Id. (quotation
omitted).
        The government says that the district court veered from the
§ 3553(a) factors when it cut Jaycee’s sentence based on its doubts
about sufficiency (despite its own ruling that the evidence was
sufficient) and the fact that she did not rape the girls herself. But
§ 3553(a) directs the sentencing court to consider “the nature and
circumstances of the offense and the history and characteristics of
the defendant.” 18 U.S.C. § 3553(a)(1). Jaycee helping with
transport and concealing the sexual abuse rather than raping or
groping the girls herself is a relevant circumstance the district court
could at least consider. Whether we would put so much weight on
these facts is not the question—the abuse of discretion standard
offers wide latitude for district courts. Irey, 612 F.3d at 1189.
        The government protests that the court’s consideration of
those facts conflicted with United States v. Jayyousi, where we
disapproved of reducing sentences for inchoate crimes on the
principle of “no harm, no foul.” See 657 F.3d 1085, 1118 (11th Cir.
2011). It is true that Jaycee must not receive better treatment
merely because she only helped Mack—an aider and abettor is as
culpable as and “punishable as a principal.” 18 U.S.C. § 2. If the
district court had reduced Jaycee’s sentence on the view that she
only helped Mack rather than violating § 2423(a) herself, that
would have been a mistake. But the district court did not do so.
Though it questioned the sufficiency of the evidence for Jaycee’s
USCA11 Case: 19-15106        Date Filed: 09/07/2022     Page: 31 of 35




19-15106                Opinion of the Court                        31

conviction, it properly suggested that appeal was the venue for
airing those concerns. The district court thus avoided weighing
improper factors.
       The government also argues that the district court
overlooked Jaycee’s physical abuse of the children and her lack of
remorse when assessing the nature and circumstances of her
offense. The record shows otherwise. The court discussed how
Jaycee “was physically abusive to the children” and “fostered an
atmosphere” which allowed Mack to sexually abuse them. And it
considered how she “agreed to protect their welfare” when she
adopted them but then abdicated that responsibility.
       The government’s final criticism is that the district court
prioritized the wrong factors. And that is certainly a close call here.
Each of the girls testified that Mack’s actions went far beyond a
transportation offense—throughout their years living with him, he
would on a whim pull them into his room or the laundry room and
rape them. Jaycee aiding and abetting Mack enabled him to inflict
serious harm on the girls. She even physically abused them herself.
While it may be unlikely that Jaycee will repeat this behavior,
Jaycee’s sentence should show that such cooperation will be firmly
punished.
       But when reviewing for an abuse of discretion, there are
“occasions in which we affirm the district court even though we
would have gone the other way had it been our call.” Irey, 612 F.3d
at 1189 (quotation omitted). This is one of those cases. Jaycee’s
sentence falls at the very bottom of what could be a reasonable
sentence—indeed, it is the statutory minimum of the offense. 18
USCA11 Case: 19-15106       Date Filed: 09/07/2022    Page: 32 of 35




32                     Opinion of the Court                19-15106

U.S.C. § 2423(a). Given the discretion district courts have in
sentencing, though, we cannot conclude that this sentence is
unreasonable.
                                  B.
       Mack contests the special assessment the district court
imposed under 18 U.S.C. § 3014. He claims that the court clearly
erred when it held that he was not indigent, because he “has a
negative net worth, limited accessible assets, no current source of
income, and no ability to pay a fine.” We review the district court's
decision that a defendant can afford a special assessment for clear
error. See United States v. McGuinness, 451 F.3d 1302, 1307 (11th
Cir. 2006).
       The district court held that Mack was not indigent because
he and Jaycee previously failed to disclose that they owned real
property in Rosharon, Texas. (After the property was discovered,
it was sold and the proceeds were allocated to cover restitution.)
“Evidence that a defendant has failed to disclose” assets may
“support a determination that the defendant is able to pay a fine
with those undisclosed assets.” Id. at 1308 (quotation omitted). So
it was not improper for the district court to rely on Mack’s omission
to conclude that he was not indigent and levy a special assessment.
                                  C.
       Mack also argues that requiring him to pay $225,000 in
restitution was unreasonable. The district court concluded that
therapy for the girls would cost at least $150,000, and that the
Doaks needed to pay Natalie $75,000 for caring for the children for
the 18 months leading up to sentencing. Mack claims that the
USCA11 Case: 19-15106        Date Filed: 09/07/2022     Page: 33 of 35




19-15106                Opinion of the Court                        33

therapist’s estimate of the girls’ therapy costs was unreasonable
because she practiced in Alabama, not Texas where the girls live.
And he argues that the living expenses Natalie provided were
inflated by the costs of caring for her own children and the siblings
of the victims; he also argues that the amount did not factor in the
Social Security benefits two of the girls received.
       We review a district court’s award of restitution de novo,
but review underlying factual findings for clear error. United States
v. Washington, 434 F.3d 1265, 1267 (11th Cir. 2006). Mack
challenges only factual findings.
       The purpose of restitution is to make victims whole by
reimbursing “the amount of loss actually caused by the defendant’s
conduct.” United States v. Sheffield, 939 F.3d 1274, 1277 (11th Cir.
2019) (quotation omitted). That includes estimated therapy costs,
“as long as the award reflects a reasonable estimate of those costs
and is based on record evidence.” United States v. Osman, 853 F.3d
1184, 1190 (11th Cir. 2017).
       The district court calculated the girls’ expected therapy costs
based on the testimony of a licensed clinical psychologist who
specializes in child sexual abuse victims. She testified that the girls
should receive multiple years of weekly therapy followed by
sporadic therapy as needed throughout the rest of their lives. The
girls exhibited symptoms so severe that she recommended care
from a “doctoral level provider who has experience working with
trauma.” In Mobile, Alabama, those services would cost around
$165 per hour. Even though the girls had moved from Alabama to
Texas, the district court did not clearly err when it relied on this
USCA11 Case: 19-15106       Date Filed: 09/07/2022     Page: 34 of 35




34                     Opinion of the Court                 19-15106

testimony to calculate the girls’ therapy costs. $150,000 was a
reasonable estimate.
        The same cannot be said of calculation of the living
expenses. Natalie estimated that she spent between $3000 and
$4000 each month on living expenses—but admitted that the
amount is what she paid for all eight children in her care. The
district court did not account for that fact and ordered the Doaks
to pay Natalie over $4000 per month. Even though we do not
impose a rigid formula for calculating restitution, the government
must provide “reliable and specific evidence.” Sheffield, 939 F.3d
at 1278 (quotation omitted). And here the specific evidence shows
that the district court’s calculation was too high. It was clear error
to order the Doaks to pay more than what Natalie admitted was an
overestimate of the living expenses.
                                *      *     *
        Mack Doak traveled with three young girls intending to
sexually abuse them. And despite knowing that her husband was
raping and abusing the girls, Jaycee Doak committed physical and
mental abuse of her own rather than helping the girls as she
sometimes promised. What she did help with was family travel,
which further perpetuated the abuse. Though the Doaks raise
numerous challenges to the indictment, to the sufficiency of the
evidence, and to the district court’s evidentiary decisions at trial,
none warrant reversal.
        We therefore AFFIRM the Doaks’ convictions. We also
AFFIRM Jaycee Doak’s sentence and Mack Doak’s special
assessment, AFFIRM IN PART the restitution order as to therapy
USCA11 Case: 19-15106   Date Filed: 09/07/2022   Page: 35 of 35




19-15106           Opinion of the Court                     35

costs and VACATE IN PART as to living expenses, and REMAND
for proceedings consistent with this opinion.